t c memo united_states tax_court vanessa k bernardo petitioner v commissioner of internal revenue respondent docket no filed date during p and her daughter m formed an unincorporated venture v as the vehicle for pursuing m’s career as a singer and recording artist p provided the financing for the venture p and m orally agreed to a division of any profits p believed that under that agreement her profit participation would terminate when she had received sufficient profit distributions to fully reimburse her for all expenditures on behalf of v r alleges that p did not participate in the activities of v for profit therefore pursuant to sec_183 i r c r denies that p is entitled to deduct any of her expenditures on behalf of v r also alleges that p is not entitled to deduct her expenditures_for clothing that her employer required her to wear for work or tax preparation fees that she failed to substantiate r also denies that p is entitled to either a dependency_exemption for m or head_of_household filing_status for r also determined that p is subject_to the sec_6662 i r c accuracy-related_penalty held r’s denial of deductions is sustained held further r’s denial of a dependency_exemption for m and of head_of_household filing_status is sustained held further r’s penalty against p is sustained in part under sec_6662 i r c vanessa k bernardo pro_se michele a yates for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty of dollar_figure by the petition petitioner assigned error to respondent’s determinations of a deficiency and a penalty and claimed an overpayment in tax of dollar_figure after concessions the issues for decision are whether petitioner is entitled to a the parties stipulated that during the audit of her return petitioner conceded the disallowance of a dollar_figure deduction for business use of her home that had been claimed on that return petitioner reaffirmed that concession at the beginning of the trial when in response to the court’s inquiry as to whether petitioner agreed with respondent’s counsel’s description of the remaining issues in the case which included counsel’s statement that the dollar_figure home_office deduction has been conceded by petitioner she replied yes i do your honor therefore we treat that deduction disallowance as conceded and reject petitioner’s attempt on brief to resurrect the issue on the alleged ground that her concession was contingent on an overall settlement of the case prior to trial schedule c profit or loss from business deduction of dollar_figure for the loss associated with an unincorporated venture variously referred to as escrow inc or cool g records cool g records or whether that loss is nondeductible because it was incurred in an activity_not_engaged_in_for_profit within the meaning of sec_183 whether petitioner is entitled to deductions totaling dollar_figure which consist of dollar_figure in unreimbursed employee business_expenses and dollar_figure in tax preparation fees taken on schedule a itemized_deductions whether petitioner is entitled to a deduction for a dependency_exemption for her daughter melissa o’donnell melissa whether petitioner is entitled to head_of_household filing_status and whether petitioner is liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference the facts relating to petitioner’s entitlement to a deduction for a dependency_exemption for melissa and head_of_household filing_status are encompassed in the findings_of_fact relating to petitioner’s schedule c deductions certain facts relating to respondent’s imposition of the sec_6662 penalty are included in the discussion of that issue at the time the petition was filed petitioner resided in mechanicsburg pennsylvania petitioner’s schedule c activity cool g records during petitioner and melissa were involved in efforts to further melissa’s career as a composer of songs a performer singing her own material in clubs a recording artist and through cool g records a producer of her own recorded performances melissa was born on date her desire to be a performer manifested itself at an early age she took dancing lessons paid for by petitioner starting at the age of as a child melissa also learned to play the clarinet and violin both with petitioner’s financial support melissa persuaded petitioner to permit her to transfer from her local high school in orange county california to the los angeles high school for the performing arts despite the long daily commute that that would entail while still in high school melissa briefly studied music and drama at california state - la melissa graduated from the los angeles high school for the performing arts in during she attended the fit school of dance in new york city during she took screenwriting acting and modeling classes at santa monica college and she also studied acting at the ivana chubbek studios for acting petitioner and melissa began cool g records in during melissa composed music performed her music in los angeles area clubs and distributed publicity materials including her sheet music at the clubs where she performed as a singer melissa did not receive compensation_for those performances as the goal was to build her reputation as a singer and composer and to do that she needed exposure she also made contacts with people eg record company executives who were in a position to further her career as a performer and recording artist since she has made a cd and has been featured on a television show which appeared repeatedly over a 3-month period on the music television channel vh1 the show portrayed melissa’s efforts to become a rock star melissa’s goal is to become big enough on my own to be able to use cool g records since renamed worldwide records to produce her recordings and not have to go to anyone else anymore petitioner’s role in furthering melissa’s music career and with it cool g records has always been to provide financial support for melissa’s activities melissa has had sole responsibility for making the necessary music industry contacts a role that petitioner was unable to fulfill not only because of her lack of experience in the music industry but also because she held a full-time job throughout until november as store manager and district training coordinator at mervyn’s department store mervyn’s in hayward california and thereafter as store manager at a gap store the gap in beverly hills california at the time of the trial petitioner had contributed approximately dollar_figure toward furthering melissa’s career financed in part by a dollar_figure distribution from her sec_401 retirement_plan since the inception of cool g records and the start of melissa’s efforts to build a reputation as a singer and composer both of which occurred in melissa has not been compensated for any of her live or recorded performances from the time it became clear that melissa intended to pursue a professional career in show business ie from the time melissa began attending the los angeles high school for the performing arts petitioner and melissa have had an oral agreement or understanding that any reimbursement to petitioner of moneys invested in melissa’s career would be realized solely during petitioner earned gross wages of dollar_figure from mervyn’s and dollar_figure from the gap from the profits if any that might arise and that any such profits would be shared by petitioner and melissa on a basis however during and prior thereto petitioner and melissa did not have a mutual understanding as to whether petitioner’s monetary interest would continue after she had been fully reimbursed for her expenditures in furtherance of melissa’s career or would terminate at that point in which case melissa would have the right to all future profits from the enterprise cool g records the schedule c included in petitioner’s amended_return submitted to respondent on date the amended_return reported zero gross_receipts for cool g records and expenses totaling dollar_figure for a net_loss of dollar_figure during the audit petitioner substantiated dollar_figure in advertising expenses dollar_figure in car and truck expenses and dollar_figure for rental of it is not clear what petitioner and melissa mean by the term profits based upon their testimony however we interpret their usage of that term to mean annual profit rather than overall enterprise profit ie annual profit rather than receipts in excess of cumulative expenditures since the inception of the enterprise the parties stipulated that the dollar_figure deduction reported on schedule c of the amended_return represented office space rented for months in hollywood at dollar_figure a month for a total of dollar_figure six months of rent at dollar_figure per month totals dollar_figure not dollar_figure we assume that the reference in the stipulation to months and the schedule c inclusion of a dollar_figure rental expense are both in error and we find that the rental was for months at dollar_figure per month and the total rental expense was dollar_figure office space that space located in hollywood california the hollywood premises was used by melissa as living space during periods when she was unable to return to reside with petitioner in irvine prior to the trial in this case petitioner did not substantiate the balance of the expenses listed on schedule c which consisted of dollar_figure of depreciation expense and dollar_figure of increased office expense petitioner’s schedule a deductions clothing expense dollar_figure during in her position as a district manager for mervyn’s petitioner was required by her employer to wear black or white dresses or suits the latter to consist of either pants or a skirt with matching jacket while on the job there was no need to go to specialized stores for the required clothing and there was no company logo on the clothing because petitioner did not own black or white dresses and suits she was required to purchase a new wardrobe and the cost in was dollar_figure on brief petitioner argues for the first time that the dollar_figure in unreimbursed employee business_expenses consists of dollar_figure of vehicle expense dollar_figure of parking fees tolls and transportation dollar_figure of travel_expenses and only dollar_figure of clothing costs at trial petitioner testified that the entire dollar_figure was attributable to t he clothing allowance that was disallowed and she agreed with the court’s description of the issue of unreimbursed employee business_expenses as involving only clothing there is no evidence in the record to support petitioner’s allegation on brief that the dollar_figure at issue mostly relates to expenditures other than for clothing that she was required to wear on the job therefore we find that the entire continued tax preparation fees dollar_figure prior to the trial in this case petitioner provided no substantiation for the dollar_figure deduction for tax preparation fees on schedule a of the amended_return opinion i schedule c deductions a introduction burden_of_proof respondent denies that petitioner is entitled to any schedule c deductions associated with either cool g records or melissa’s efforts to carve out a career in the music industry respondent’s grounds are that petitioner’s expenditures were not part of an activity engaged in by petitioner for profit and with regard to certain of those expenditures there was no substantiation at trial respondent’s case-in-chief was relatively brief respondent relies primarily on petitioner’s inability to show entitlement to the schedule c deductions in pertinent part rule a provides the general_rule that t he burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule continued dollar_figure deduction for unreimbursed employee business_expenses relates to petitioner’s expenditures_for that clothing a credible_evidence is the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted 122_tc_143 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 the parties have stipulated that petitioner failed to substantiate two of the five deductions at issue ie additional claimed depreciation and increased office expense moreover for the reasons stated infra in section i b we find that petitioner has failed to introduce credible_evidence that any of the expenses deducted on schedule c of the amended_return were part of an activity engaged in by her for profit which would have rendered those expenses deductible under sec_162 therefore it follows that petitioner bears the burden_of_proof with respect to her entitlement to those deductions pursuant to rule a we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer petitioner’s failure to introduce credible_evidence continued b application of sec_183 background governing principles generally under sec_183 and b individuals are not allowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of gross_income generated by the activity in this case zero sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable under sec_162 or under paragraph or of sec_212 expenditures incurred in an activity are deductible under sec_162 and sec_212 or if among other things the taxpayer establishes that she engaged in that activity with the actual and honest objective of making an economic profit independent of tax savings even if that objective was not reasonable 91_tc_371 sec_1_183-2 income_tax regs in determining whether the requisite profit_motive exists we consider all the pertinent facts and circumstances sec_1_183-2 income_tax regs the following factors bearing upon continued with respect to a factual issue necessarily means that she cannot sustain her resulting burden_of_proof with respect to that issue therefore our discussions of those issues both here dealing with petitioner’s schedule c deductions and subsequently dealing with her other deductions and her claim of head-of- household status may be viewed as setting forth the basis for our conclusions that petitioner has failed to introduce credible_evidence and carry her burden_of_proof the existence of a taxpayer’s profit objective are identified in sec_1_183-2 income_tax regs the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits the financial status of the taxpayer and any elements of personal pleasure or recreation application to petitioner both petitioner and melissa testified that they entered into an oral agreement to split any profits earned by cool g records on a basis melissa further testified that an agreement with petitioner to divide any profits that melissa might generate as a performer has been in existence since melissa was years old petitioner testified that pursuant to her understanding of the oral agreement any reimbursement of the approximately dollar_figure that she had spent to further melissa’s career to date would be derived solely from her percent share of the profits of cool g records in response to a question from the court petitioner testified that once she had recovered her investment in melissa’s career she would not further share in any profits of melissa’s or cool g records’ when the court pressed petitioner as to whether and to what extent if any she expected to share in any profits generated by melissa and cool g records once she had been fully reimbursed for her expenses petitioner stated that that is a matter she would have to renegotiate with her melissa on but that a t this time sir no because there wasn’t--i didn’t have any profit to discuss with her petitioner’s responses to the court’s questioning concluded with the following exchange the court do you want to explain any further with regard to the questions i have just asked you the witness i would just like to say that as far as the--it was a verbal sic oral agreement it was not a written_agreement we have not had discussions further as far as where my percent of take would end and that would be something we would have to decide the foregoing testimony makes clear that at the time of the trial and certainly during the year in issue petitioner had no understanding or expectation that her percent profit share necessarily would continue once she had received profits equaling her expenditures on behalf of cool g records in petitioner’s view once full reimbursement had been achieved and assuming continued profits she and melissa might negotiate and agree to some level of continued profit participation by petitioner for some period of time but as of there had been no negotiation and the subject was not one to which petitioner had given much thought at best petitioner in had a vague notion that she might retain an interest in the profits of cool g records after she had been fully reimbursed for her expenditures but her obvious indifference to that eventuality while continuing to lay out money in support of melissa’s career indicates that her financial support of melissa was motivated by parental affection rather than by the anticipation of economic profit petitioner’s support of melissa the student and daughter did not differ in_kind from her support of melissa the aspiring professional based upon the foregoing we find that petitioner has failed to provide credible_evidence that she made her expenditures on behalf of cool g records with the objective of making a profit as required by sec_183 and by sec_1_183-2 income_tax regs assuming arguendo however that there had been a meeting of the minds between petitioner and melissa in and under their arrangement petitioner would be entitled to a 50-percent profit share for some period of time after she had recovered her expenses the result would be the same petitioner’s payment of expenses in furtherance of melissa’s professional music career does not differ in any significant respect from parental expenditures considered nondeductible in a number of cases before this court all of which involved either a parent-child partnership or a parental sponsorship of the child involving the sharing of gross_proceeds or net profits relating to the child’s effort to become a successful professional athlete or performer see bush v commissioner tcmemo_2002_33 daughter pursuing a professional career in ballet affd 51_fedappx_442 4th cir mccarthy v commissioner tcmemo_2000_135 son attempting to become professional motocross racer demattia v commissioner tcmemo_1998_87 son attempting to become a professional golfer nova v commissioner tcmemo_1993_563 the same o’neill v commissioner tcmemo_1985_92 son attempting to become a professional tennis player in each of those cases we applied the factors listed in sec_1_183-2 income_tax regs and found the parent taxpayer’s expenditures to be in the nature of personal or family_expenses the deduction of which is prohibited by sec_262 or limited by sec_183 we find no basis for reaching a different result in this case petitioner did not take an active part in helping to further melissa’s career other than to provide financial support she made no financial analysis and she and melissa had no business plan most of her time and effort was devoted to her store manager job first with mervyn’s and later in the year with the gap from which she derived all of her earned_income she had no music industry expertise and she had no prior experience in backing aspiring recording artists in addition there is no evidence that there were any significant assets associated with cool g records that could appreciate in value lastly petitioner obviously derived a certain amount of personal pleasure or satisfaction from watching her daughter progress in a highly competitive industry thus seven of the nine factors listed in sec_1_183-2 income_tax regs militate against a finding that petitioner’s financial support of melissa and cool g records was undertaken for profit and the other two factors are at best neutral as of the year in which cool g records first became operative there could be neither occasional profits nor a history of income or losses conclusion petitioner is not entitled to the deductions loss claimed on schedule c of the amended_return ii schedule a deductions a burden_of_proof for the reasons stated infra in section ii b we find that petitioner has failed to introduce credible_evidence that she is entitled to deduct her expenditures_for clothing required to be worn by her on the job by her employer mervyn’s and as discussed infra in section ii c we find that she has failed to substantiate the expenditure of dollar_figure for tax preparation fees therefore petitioner has failed to satisfy the requirements of sec_7491 and a as a result petitioner retains the burden_of_proof with respect to her entitlement to both deductions see rule a b unreimbursed employee business_expenses clothing expenditures petitioner was required by mervyn’s her employer during the first months of to wear either black or white suits or dresses to work generally the cost of a business wardrobe required as a condition_of_employment is considered a nondeductible personal_expense within the meaning of sec_262 if the purchased clothing is suitable for general or personal wear see eg 74_tc_1266 lack of suitability for general or personal wear is one of the three criteria the other two being that the clothing is required or essential in the taxpayer’s employment and that it is not in fact used for general or personal wear established by this court for treating clothing costs as ordinary and necessary business_expenses deductible under sec_162 see 30_tc_757 in yeomans we treated as deductible the taxpayer’s expenditures_for items of clothing required by her employer that were not suited for her private and personal wear as distinguished from business wear id pincite emphasis supplied we thus applied a subjective test which examines the suitability of the clothing for private or personal wear by the taxpayer seeking the deduction the evidence indicates that the clothing purchased by petitioner was suitable for ordinary street wear by her although petitioner testified that she purchased the clothing for work she never stated and there is no evidence that it was unsuitable in terms of price quality or style for her personal wear the requirement that her business wardrobe consist of suits or dresses of a particular color black or white does not in and of itself indicate that the clothes were unsuitable for ordinary street wear by petitioner see hynes v commissioner supra pincite deduction denied for the cost of regular business clothing limited to colors and patterns which would televise well moreover there is no testimony or other evidence that she never wore the clothing away from work thus petitioner has failed to provide evidence that she satisfied two of the three criteria for deductibility the subjective test applied by this court in 30_tc_757 has been specifically rejected by the court_of_appeals for the fifth circuit in favor of an objective test which denies a business_expense deduction for the cost of clothing that is generally accepted for ordinary street wear ie for ordinary street wear by people generally rather than by the taxpayer specifically 628_f2d_467 5th cir revg tcmemo_1979_311 rehg en_banc denied 636_f2d_1106 5th cir because petitioner fails the subjective test applied by this continued we hold that petitioner’s clothing expenditures constitute personal expenses nondeductible under sec_262 rather than unreimbursed employee business_expenses deductible under sec_162 c tax preparation fees the parties have stipulated that prior to trial petitioner failed to provide substantiation for her schedule a deduction of dollar_figure for tax preparation fees and she provided no substantiation during the trial she has failed to provide even the minimal substantiation that might permit us to estimate the allowable deduction as permitted under 39_f2d_540 2d cir even under cohan there must be sufficient evidence in the record to provide a basis upon which an estimate may be made 85_tc_731 here there is none that complete absence of substantiation means that petitioner retains the burden of proving her right to deduct any amount for tax preparation fees see sec_7491 rule a and she has failed to sustain that burden continued court she necessarily fails the objective test applied by the court_of_appeals for the fifth circuit in pevsner which casts a wider net it does not appear that the court_of_appeals for the third circuit to which an appeal of this case would most likely lie has specifically adopted either test on brief petitioner attempts to shift the blame for lack of substantiation to respondent by arguing that respondent merely had to substantiate this item for the record while the tax preparer her former husband and melissa’s father ronald o’donnell was sitting on the witness stand under cross examination by respondent but the burden is on petitioner not respondent to substantiate petitioner’s deductions see sec_7491 rule a petitioner has not shown that she is entitled to a dollar_figure deduction for tax preparation fees iii dependency_exemption for melissa here again because petitioner has failed to introduce credible_evidence that she is entitled to a dependency_exemption for melissa she retains the burden_of_proof with respect to that issue see sec_7491 rule a sec_151 allows deductions for personal exemptions besides providing exemptions for the taxpayer and in certain circumstances the taxpayer’s spouse sec_151 provides exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer support includes food shelter clothing medical and dental care education and the like sec_1 a i income_tax regs assuming petitioner satisfies the support requirement for melissa she must also show either that melissa’s gross_income for was less than the exemption_amount or because melissa turned in that melissa was a full-time_student at an educational_institution for portions of at least months during that year see sec_151 a sec_1_151-3 and c income_tax regs petitioner alleges that she provided over half of melissa’s support during in support of that assertion petitioner testified that she paid a monthly rental of dollar_figure for the hollywood premises so that her daughter could reside near to where she was pursuing her fledgling recording career we have found that she made seven such monthly rental payments see supra note petitioner has failed to show that the monthly rental expenditures represented more than half of melissa’s total support for also there is no evidence in the record that petitioner paid for melissa’s food clothing medical educational or other personal expenses_incurred during and there is no evidence as to what those costs might have been although it is stipulated that petitioner withdrew dollar_figure from her pension_plan during there is no evidence as to what portion if any of that distribution was used to make support payments in on melissa’s behalf therefore petitioner has not persuaded us that she satisfies the support requirement of sec_152 moreover even if it were established that petitioner furnished more than half of melissa’s support for petitioner has failed to show that either of the alternative requirements of sec_151 was satisfied there is no evidence showing that melissa did not have income perhaps from a source other than performing in excess of the exemption_amount dollar_figure for or melissa’s attendance at either santa monica college or the ivana chubbek studios was sufficient to qualify her as a full-time_student as defined in sec_1_151-3 income_tax regs and there is no evidence that either of those schools qualified as an educational_institution as defined in sec_1_151-3 income_tax regs petitioner has not shown that she is entitled to a dependency_exemption for melissa for iv head_of_household filing_status on both her original and amended returns petitioner claimed head_of_household filing_status again due to petitioner’s failure to introduce credible_evidence that she is entitled to claim head_of_household filing_status she retains the burden_of_proof with respect to that issue see sec_7491 rule a sec_1 imposes a special tax_rate on an individual filing as head_of_household sec_2 in pertinent part defines a head_of_household as an unmarried individual who is not a surviving_spouse and who maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a daughter petitioner’s eligibility for head_of_household filing_status depends upon whether her home in irvine california was melissa’s principal_place_of_abode as a member of petitioner’s household for more than one-half of petitioner paid months of rent for the hollywood premises that payment totaling dollar_figure was stipulated to be for office space and was listed on schedule c of the amended_return as rent paid for other business property petitioner testified however that those premises also served as a place of abode for melissa so that she would be able to stay up in los angeles during the times that she was not able to return to irvine sec_1_2-2 income_tax regs allows for temporary absences from the household due to special circumstances that regulation in pertinent part provides that a nonpermanent failure to occupy the common abode by reason of education or business shall be considered temporary due to special circumstances petitioner’s evidence indicates that melissa occupied the hollywood premises for up to months during in order to pursue a singing career in los angeles clubs and attend screenwriting acting and modeling classes melissa testified that she performed at the clubs without compensation in order to make herself and her talent known to club owners and record producers or as she put it to get my name out there in that way she hoped eventually to establish herself as a paid performer in the clubs and ultimately be in a position to record and release hit records through her own label cool g records melissa’s testimony strongly implies that had she succeeded in in obtaining regular paid work as a performer in los angeles area clubs she would have stayed there indefinitely in order to pursue her career as a recording artist therefore the evidence is inconsistent with petitioner’s position that her home in irvine was melissa’s principal_place_of_abode and that melissa’s trips to los angeles and the hollywood premises were temporary absences due to special circumstances because petitioner has failed to demonstrate that her home in irvine constituted melissa’s principal_place_of_abode for more than months during we find that petitioner on brief petitioner argues that during melissa retained her key to the front door of petitioner’s home in irvine left her furniture clothing and personal records there and continued to receive her mail there those facts are not reflected in the record but even if they were they would be equally consistent with the view that melissa having moved to the los angeles area asked her mother to retain her furniture personal effects and mail until she was settled and financially able to sustain herself in los angeles is not entitled to claim head_of_household filing_status for that year see zampini v commissioner tcmemo_1991_395 v sec_6662 penalty sec_6662 provides for a penalty equal to percent of the underpayment in tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence see sec_6662 the penalty for negligence will not apply to an underpayment in tax to the extent that the taxpayer can show both reasonable_cause and that the taxpayer acted in good_faith see sec_6664 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs it also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly id respondent bears the burden of producing evidence warranting imposition of the sec_6662 penalty see sec_7491 although we have found that petitioner is not entitled to a schedule a deduction for unreimbursed employee business_expenses a deduction for certain substantiated expenditures listed on schedule c or head_of_household filing_status in each case the issue involved close questions of fact as a result we find that those return positions did not constitute negligence within the meaning of sec_6662 and sec_1_6662-3 income_tax regs see sherman v commissioner tcmemo_1989_ moreover even if those return positions are considered negligent we find that petitioner qualifies for the reasonable_cause exception provided by sec_6664 both the originally filed return and the amended_return were prepared by ronald o’donnell and petitioner relied on mr o’donnell to defend those returns on audit petitioner did not introduce evidence that mr o’donnell qualifies as a tax expert although mr o’donnell’s testimony indicates that he has had experience in preparing tax returns and defending them on audit conversely respondent failed to discredit mr o’donnell as a tax expert although the evidence bearing upon mr o’donnell’s tax expertise is slight we conclude that a preponderance of that evidence favors petitioner therefore we find that mr o’donnell was at the very least a knowledgeable tax_return_preparer and that petitioner acted reasonably in relying upon his approval of the schedule a deduction for unreimbursed employee business_expenses the substantiated schedule c deductions and head_of_household filing_status for petitioner see ballard v commissioner tcmemo_1996_68 it is stipulated however that petitioner failed to substantiate to any degree either the dollar_figure schedule a deduction for tax preparation fees or dollar_figure of office expense and dollar_figure of depreciation expense deducted on schedule c petitioner also failed to provide substantiation that she was entitled to claim a dependency_exemption for melissa therefore we sustain the negligence_penalty with respect to the underpayment attributable to respondent’s denial of those deductions see higbee v commissioner t c pincite see also perrah v commissioner tcmemo_2002_283 decision will be entered under rule
